Walker, J. It is first insisted, as grounds of reversal of the decree, that Amasa Higbee was not a competent witness in this case. He, by his quit-claim deed, incurred no liability to Lloyd, nor .to defendant in error by his release to him. If this release to complainant was made in good faith, and the record discloses nothing to indicate that it was not, he thereby became divested of all interest in the premises in controversy. The fact that complainant was his son, may create a suspicion that he is not free from bias, and the fact that he had previously conveyed to Lloyd, may go to his credibility, but not to his competency. His attitude to the case is such, as no doubt requires a close scrutiny of his evidence, and unless it is clearly consistent, and in manner free from the appearance of bias, or is not corroborated, it might have but little weight. But in this case his evidence is corroborated, in all of its material parts, by other testimony, and should therefore receive such weight as those considerations demand. The bill alleges that Amasa Higbee was the owner of the land in controversy, and that plaintiff in error, in August, 1855, by fraud, obtained a deed of quit claim for the premises. That plaintiff in error called upon him, and represented that he had an old military claim.on a quarter of land in McDonough county, Illinois, and proposed to purchase it; that Higbee denied all knowledge of having such a claim, but informed plaintiff in error that he owned a quarter of land in the adjoining county of Warren, which he would sell for $800. Plaintiff in error insisted that Higbee had a claim on a tract in McDonough, and offered to give for it the sum of forty dollars, which offer was accepted, when plaintiff in error prepared a quit claim deed, which was, without examination, signed and executed by Higbee, under the belief induced by the representations of plaintiff in error, that it was for land in McDonough, and not in Warren county, when it was in fact for the land in controversy. That Lloyd well knew the facts, and by false and fraudulent representations, knowingly, designedly and fraudulently procured the execution of the deed of conveyance. The evidence in the case, we think, abundantly establishes these allegations. It shows that plaintiff in error never proposed to purchase the land in controversy, but only an old and stale claim on a quarter of land in McDonough county, whilst he inserted into the deed the description of the premises in controversy. He evidently designed to mislead Higbee, and succeeded, as Higbee did not intend to convey, nor did he suppose that he was conveying this land. He had fixed the price on this parcel of land at eight hundred dollars, and it appears from no portion of the evidence that he abated, or was willing to abate, any thing from that price. Plaintiff in error further misled him by agreeing to look after this land, and to ascertain its value, and to make an offer for its purchase. This was all done when Higbee was in the hurry incident to leaving home on a journey, in the absence of his title deeds and other papers connected with the land. There can be no question that this amounted to a fraud on the part of plaintiff in error, as Higbee relied upon and was deceived by these representations, and was induced to make a conveyance of land, he was not willing to sell for a much larger price than he received. It is, however, urged that Higbee did not use proper and reasonable circumspection by referring to his title deeds, maps and other papers as sources of information, and should therefore abide the consequences of his want of caution. It may be that he was not as suspicious that plaintiff in error was unworthy of belief, as ho should have been. It may be that feeling conscious of his own honesty, he the more naturally judged plaintiff in error by the same standard; but even if this be true, it does not lie in the mouth of plaintiff in error to say that Higbee gave him too much credit for veracity. We are not prepared to say that Higbee’s conduct in the matter was grossly careless, and unless it was, he or those claiming under him, are not estopped from relying upon the fraud. He had, it appears, served in the war of 1812, and had been informed that it gave him a claim for bounty land in Illinois. This being the case, he was the more readily misled, and would not be so apt to refer to his deeds or other sources of information. It is likewise urged that the evidence fails to show that the land is worth one thousand dollars, as alleged in the bill, and that as the proof fails to support this allegation, the decree should be reversed. We do not understand the practice to require that this allegation should be proved precisely as made, but if substantially proved it will suffice. The principal object in making and proving this allegation is to afford evidence that the person defrauded did not design to enter into the agreement, as the fact that property is not usually sold for a small fraction of its value. And where fraud is charged, and it appears that the price given is much less than the real value of the property, it is a strong circumstance to prove the fraud; as the love of gain, and the disinclination of all men to abandon their property, is so strong that it is unusual for persons knowingly to part with property of great value for only a trifle. In this case, the answer denies that the land was worth the half of a thousand dollars, but it fails to deny that it was worth no more than the .price given. The conveyance having been fraudulently obtained, even if it was essential to the maintenance of the bill that it should have been for a less sum than the value of the land, if there was a material difference in the value of the land and the price given, it would authorize the court to decree a rescission. Here the answer impliedly admits that the land was worth more, perhaps many fold more than the price paid. This is unquestionably sufficient to evoke the power of the chancellor to afford the relief sought, and to require the rescission of the sale, and a conveyance. For these reasons, we are of the opinion that the decree of the court below must be affirmed. Decree affirmed.